United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604

                              April 16, 2001

                    Hon. JOEL M. FLAUM, Chief Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                 ]    Appeal from the United
        Plaintiff-Appellee,               ]    States District Court for
                                          ]    the Northern District of
No. 00-1869                 v.            ]    Indiana, Hammond Division.
                                          ]
SHANTI BANKS-GIOMBETTI, also known        ]    No. 99 CR 62
as SHANTI GIOMBETTI, also known           ]
as SHANTI BANKS, and also known as        ]    Rudy Lozano,
CHRISTOPHER COLUMBUS FORTE,               ]         Judge.
        Defendant-Appellant.              ]
                                          ]

     The court, on its own motion, ORDERS that the March 30, 2001
opinion in the above-captioned appeal is AMENDED as follows:

     On Page 4 of the Slip Opinion, the second paragraph after
“II” is replaced by the following:

          The district court’s authority to assess costs
     against criminal defendants such as Mr. Giombetti is
     found in 28 U.S.C. § 1918(b) and Rule 57(b) of the
     Federal Rules of Criminal Procedure. Section 1918(b)
     provides that district courts may in their discretion
     assess the costs of prosecution against unsuccessful
     criminal defendants in non-capital cases. See United
     States v. Standiford, 148 F.3d 864, 870 n.4 (7th Cir.
     1998); United States v. Hiland, 909 F.2d 1114, 1141
     (8th Cir. 1990). The costs that may be assessed,
     however, must be authorized by statute, United States
     v. Gering, 716 F.2d 615, 626 (9th Cir. 1983); United
     States v. Tzakis, 736 F.2d 867, 873 (2d Cir. 1984);
     United States v. DeBrouse, 652 F.2d 383, 391 (4th Cir.
     1981); United States v. Pommerening, 500 F.2d 92, 101
     (10th Cir. 1974), and every court to address the issue
No. 00-1869                                          Page 2


     has held that, absent some other explicit statutory
     authority, 28 U.S.C. § 1920 provides the costs of
     prosecution that a court may assess under § 1918(b),
     see Hiland, 909 F.2d at 1142; Gering, 716 F.2d at 626;
     DeBrouse, 652 F.2d at 391; cf. United States v.
     Stefonek, 179 F.3d 1030, 1037 (7th Cir. 1999) (section
     1920 provides the exclusive list of “costs of
     prosecution” that must be assessed against criminal
     defendants in tax prosecutions under I.R.C. §§ 7202,
     7206); Roadway Express Corp. v. Piper, 447 U.S. 752,
     759-60 (1980) (28 U.S.C. § 1927, allowing courts to
     assess costs for vexatiously multiplying proceedings,
     must be read in conjunction with § 1920); United States
     v. Claros, 17 F.3d 1041, 1044-45 (7th Cir. 1994)
     (same). Under § 1920, a court may tax as costs (1)
     fees of the clerk and marshal; (2) fees of the court
     reporter for transcripts; (3) fees for printing and
     witnesses; (4) fees for exemplification and copies of
     documents; (5) docket fees; and (6) compensation of
     court-appointed experts and interpreters. Section 1920
     does not list jury costs as a cost of prosecution.
     Stefonek, 179 F.3d at 1037.